  Case 4:17-cv-04075-LLP Document 94 Filed 07/17/19 Page 1 of 2 PageID #: 943



                            UNITED STATES DISTRICT COURT


                              DISTRICT OF SOUTH DAKOTA


                                   SOUTHERN DIVISION



                                            *


MARIO M. CONTRERAS,                         *       CIV 17-4075
                                            *       CR12-10047
              Movant,                       *

       vs.                                  *                   ORDER
                                            *


UNITED STATES OF AMERICA,                   *
                                            *


              Respondent.                   *


                                            *




       Mario M. Contreras filed his Motion to Vacate, Set Aside or Correct Sentence Pursuant to

28 U.S.C. § 2255, Doc. I. By its Order of November 8, 2018, the Court appointed attorney
Christopher D.Dohrer,as counsel for Movant. Prior to that appointment,the Court had contact with
Attorney Dohrer, who had previously been in contact with Movant and his family, and agreed to the
appointment. The Court does want this case to proceed. Accordingly,

       mS ORDERED:


       1.     Thatthe Court received a copy of a communication from Mr.Contreras dated
              July 11, 2019, directed to his lawyer. Attorney Dohrer. In that
              communication, Mr. Contreras claims no activity by his lawyer. The Court
              does not know the merits of that claim, but if it is so, and counsel wishes to
               withdraw, the Court will appoint substitute counsel.

       2.     That on or before September 16, 2019, counsel for Movant shall file an
              Amended or Supplemental Motion to Vacate,Set Aside or Correct Sentence
              Pursuant to 28 U.S.C. § 2255.

       3.     That on or before October 9, 2019, Respondent shall file its response.

       4.     That on or before October 28, 2019, counsel for Movant may file a reply.
 Case 4:17-cv-04075-LLP Document 94 Filed 07/17/19 Page 2 of 2 PageID #: 944


                   Tl
     Dated this j / day of July, 2019.
                                         BY THE COUR'L




                                          iwrence L. Piersol
ATTEST:                                  United States District Judge
MATTHEW W.THELEN,CLERK
